DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 6, Applicant describes the claims as amended and argues:
A principal feature of the claimed invention is the realization of a multipass optical cell that supports a single optical path through the cell and suppresses all other possible paths. The cited art does not address the problem of multiple optical paths through the cell.

In response, a lack of the prior art discussing the same goal as the claimed invention does not show the claims define a patentable invention. The argument does not specifically point out how the language of the claims patentably distinguishes them from the references. In addition, Li shows a single path (e.g. Fig 1a) and does not show multiple paths and shows that a diverging beam of an LED presents challenges (see para. [0087]).
 
On page 7, Applicant argues:
[T]he reference (Li) does not teach that their spectroscopy system can include a laser. Rather, according to paragraph [0083] of Li et al., the system includes one or Page 7 of 
more LEDs. Per Li et al., LEDs are less expensive, consume less energy, and are more compact than lasers, and thus are effective light sources for portable and affordable optical sensors as are taught by Li et al. Through inclusion of an LED light source rather than a laser, and by limitation of the optical noise and turbulent scattering within the optical volume (see, e.g., paragraph [0090]), Li et al. has provided an improvement to the art. Accordingly, Applicant would submit that rather than teaching inclusion of a laser light source in an optical cell, Li et al. actually teaches inclusion of an LED as the light source and teaches that this is an improvement over those references that teach a laser as a light source. As such, Applicant further submits that Li et al. teaches away from utilization of a laser, i.e., a collimated light source, in their systems.

	In response, the Examiner is not persuaded that Li did not anticipate a laser being used as the light source in the system. Li’s mention of an LED is a description of an embodiment, not that an LED is the only possible light source. Li describes the LED as an alternative to a laser, citing advantages of the LED and also its drawbacks ([0087]) compared to lasers. Nowhere does Li suggest that the laser would not work as the light source, and Li shows recognition that lasers, being well collimated, work well in traditional multipass absorption cells (see para. [0006],[0007]). Since Li teaches LED light sources have advantages (consume less energy, compact; [0083]) and disadvantages (wider beam, more divergent; [0006]), Li does not teach away from using a collimated source such as a laser. Li, recognizing the advantage of a laser being well collimated, anticipates a laser and “teaches away” is not pertinent to anticipation.
	In addition, even if Li was taken to teach only an LED, the Examiner submits this LED produces collimated light as it is implicitly taught by Li, since Li states the LED is less collimated than a laser, not that it is not collimated. “Because an LED beam is wider and more divergent than a laser beam” (see para. [0087]; emphasis added).

On page 10, Applicant argues:

Li et al. does provide information with regard to the substrates forming the cells…Li et al. does not want light to pass into or out of the cell and in fact designs other components of the cell so as to prevent light passing in or out of the cell.

In response, Li may suggest that it is undesirable for light to enter into the cell; however, this is not found to render the use of a non-corrosive material to be non-obvious. Germanium may be transmissive to light which may be a hurdle, but that does not mean the combination cannot be modified to overcome the hurdle by a person of ordinary skill. A hurdle does not set forth that a proposed combination is non-obvious. For example, an enclosure housing all the elements in a package is known in the art for purposes such as ease of transportation and to shield the device from the environment’s deleterious effects such as temperature, vibration, ambient light, moisture, etc.

On page 11, Applicant argues:
If, as suggested in the Office Action, the outer end walls of the cell of Li et al. that carry the mirrors were to be formed of a light transmissive material, then light that is within the cell could pass out of the cell. However, Li et al. clearly teaches that other than the windows, other structures are to be formed such that "little or no light can pass through." Thus, Li et al. clearly teaches away from forming an external end wall of a transparent material. 

Moreover, the cell of Li et al. is not contained within any outer module or housing, as are the transparent windows of Miron. If, as suggested in the Office Action, the external walls of the cell of Li et al. were to be formed of a transparent material, then external light could pass into the cell interior. The addition of external light to the interior of the cell of Li et al. would add to that of the light beam. Such a modification would cause the cell of Li et al. to fail to function as designed.

If the proposed modification would render the prior art unsatisfactory for its intended purpose, then there is no suggestion to make the proposed modification.

In response, the Examiner is not persuaded the proposed modification would render the prior art unsatisfactory for its intended purpose” because the Examiner finds that there is a reasonable expectation of success. Applicant recognizes a solution in the event there is a problem with external light, i.e. an outer module or housing. One of ordinary skill in the art would also recognize the same solution and so one of ordinary skill in the art would have a reasonable expectation of success. Nothing in Li suggest that an outer module or housing cannot be used. One of ordinary skill in the art would recognize that the figures shown by Li are not complete detailed drawings of every element of the gas analyzer. Li may suggest that it is undesirable for light to enter into the cell; however, this is not found to render the motivation to use a non-corrosive material to be non-obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0259452) in view of Miron (US 2016/0084757). 
	Li shows a system comprising:
	an energy source (light source 2) that emits a collimated light (a laser is implicit at para. [0083]; the light from the LED is also implicitly collimated: “Because an LED beam is wider and more divergent than a laser beam.” See para. [0087]; emphasis added);
an optical cell (e.g. Fig. 1a) that includes:
a first end (left side where light source 2 is located) comprising a first substrate, the first substrate including a first inner surface (the surface with mirrors 4);
a second end comprising a second substrate (right side), the second substrate including a second inner surface (the surface with mirrors 4) 
a sample cavity (“optical volume” [0082]) defined between the first inner surface and the second inner surface; 
a first series of reflectors (mirrors 4 on left side) on the first inner surface, the reflectors of the first series being spaced apart from one another and aligned with one another on the first inner surface (see mirrors 4 in Fig. 1a), the first series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector (see gap between each mirror), each reflector of the first series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the first series being co- planar with or parallel to one another; 
a second series of reflectors (mirrors 4 on the right side) on the second inner surface, the reflectors of the second series being spaced apart from one another and aligned with one another on the second end, the second series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector, each reflector of the second series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the second series being co-planar with or parallel to one another (the reflectors are shown to be coplanar/parallel); 
an inlet (10) for the collimated light; 
an outlet (11) for a resulting energy beam; and
a beam path defined between the inlet and the outlet, the beam path comprising a plurality of passes across a length of the sample cavity, each pass beginning or ending at a reflection face of a reflector, the beam path at the inlet being parallel to the beam path at the outlet and wherein the beam path defines a single, unique energy transmission path; and	
a spectrometer or detector (3) in optical communication with the outlet.

Li does not show properties of the substrates and in particular, that the substrates are “transparent to a wavelength of electromagnetic energy of from far infrared to extreme ultraviolet”.
Miron shows a gas cell absorption spectroscope where the gas cell substrates are made of corrosion resistant material, for example, such as stainless steel, alumina silicate, ceramics, glass ceramics, high density magnesium oxide, or other corrosion resistant materials [0077]. Miron also teaches that fused silica, silicon, and germanium are also corrosion resistant [0077].
At the time of filing of the claimed invention, it would have been obvious to use geranium for the gas cell of Li in order to make the gas cell corrosion resistant. Applicants disclose that geranium is a suitable material for the present invention and is therefore understood to be “transparent to a wavelength of electromagnetic energy of from far infrared to extreme ultraviolet” as claimed. 
Li also does not explicitly show the number of passes to be a prime number. The number of passes in the embodiment shown by Li is 9 and Li does not teach that the number of passes must be non-prime. Being that nearly half the numbers near 9 are prime numbers (e.g. 2, 3, 5, 7, 11, 13, 17, and 19), it would be obvious the make the number of passes any of these prime numbers as there are a finite number of choices (either prime or non-prime) with nearly half the numbers near 9 being a prime number. In addition Li does not teach to use only non-prime numbers. In other words, Li anticipates both prime and non-prime number of passes.

9. The system of claim 1 further comprising a sample inlet (8) configured to deliver a fluid sample to the cavity.

14. The system of claim 1, wherein the collimated light is at an ultraviolet wavelength, an infrared wavelength, or a visible light wavelength [0084].

15. The system of claim 1, wherein the spectrometer comprises an absorbance spectrometer (Li discloses the gas analyzer is based on optical absorption [0078] and thus the spectrometer as discussed above for claim 10 would be an absorption spectrometer.  

With respect to claim 16, the recited process flows from the function of the elements discussed for claim 1 above.

19. The method of claim 16, wherein the fluid sample is a liquid sample, a gaseous sample (see title), a plasma sample, or a combination thereof.  


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 1 above, and further in view of Admitted Prior Art.
Li and Miron show all the features as discussed for claim 1 above but do not show the size of the absorption cell being less than 500 milliliters.  Official Notice is taken that making absorption cells compact with long path lengths were well known.
With respect to claims 4, 6, and 7, before the effective filing date of the claimed invention, it would have been obvious to , it would have been obvious to make the cell cavity with a small volume including less than 500 milliliters, or a small center to center distance including less than 10mm, height less than 4mm in order to make the cell compact in size.
With respect to claim 5, before the effective filing date of the claimed invention, it would have been obvious to have a large total path length, including more than 2 meters, in order to increase absorption and thus improve sensitivity of the gas monitor.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 11 above, and further in view of Lee et al. (US 5,445,964).
	Li and Miron show all the elements as discussed for claim 11 above but do not show the laser to be a tunable infrared laser.
	Lee shows spectroscopy where an infrared tunable diode laser is used as the light source for its high spectral power density and spectral resolution (col. 3, ll. 37-42). Before the effective filing date of the claimed invention, it would have been obvious to use a tunable infrared laser for its versatility (col. 6, ll. 67-68) and its resolution.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 16 above, and further in view of Mortensen et al. (US 2017/0184520).
	Li and Miron show all the steps but do not show the sample being an actinide. Mortensen shows the desire to detect actinide elements (para. [0083]). Before the effective filing date of the claimed invention, it would have been obvious to try to detect for presence of actinide elements with the device of Li and Miron.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2877